COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Bumgardner and Lemons
Argued at Salem, Virginia


CAROL YOUNG BLANDING
                                            MEMORANDUM OPINION * BY
v.   Record No. 1103-98-3               JUDGE RUDOLPH BUMGARDNER, III
                                                 MARCH 16, 1999
DONALD SLY BLANDING


             FROM THE CIRCUIT COURT OF ROANOKE COUNTY
                      Roy B. Willett, Judge

          William H. Cleaveland (Rider, Thomas,
          Cleaveland, Ferris & Eakin, P.C., on brief),
          for appellant.

          Sam Garrison for appellee.


     The wife appeals the trial court’s decision to give the

husband a portion of a brokerage account that she claims was her

separate property.     The husband appeals the decision not to

allocate to him a larger portion.     Concluding that there is

sufficient evidence in the record to support the decision of the

trial court, we affirm.

     The trial court found that the disputed brokerage account

was marital property.     It distributed 69% of the account to the

wife and 31% to the husband, which were different proportions

than it distributed other marital assets.     When explaining its

decision to treat the account as marital property and divide it

as it did, the trial court said, "I think that the bulk of that

[account] is separate property, however, I cannot ignore that he

     *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
had an inheritance, too, and that is the balance that I have

reached after listening to all of this."

     The parties were married in 1978 and separated in 1996.

When the parties started having marital problems, the wife opened

a new brokerage account at A.G. Edwards & Sons, Inc.   The husband

never knew about the account, which she held in her name jointly

with her brother.   The brother’s interest was nominal only.   The

statements from that account show an opening deposit of $20,000

on February 16, 1994.   Subsequent deposits of $5,000 each were

made July 1994, January 1995, and September 1995.   At the time of

separation, the account had a balance of approximately $41,000.

     During the marriage, the wife’s father made periodic cash

gifts by check.   The parties disagreed strongly whether the gifts

were to the wife alone or to them jointly.   The husband testified

that on many occasions his wife said, "Hey, my father has sent us

more money."   She presented a list of checks received from her

father and provided copies of many of these checks.    Neither the

list nor the copies included all the checks received from her

father.   He made all checks payable to the wife alone except for

one in 1986 made payable to both.   The wife endorsed the checks

and deposited them in a joint marital account until she opened

the A.G. Edwards account.   After opening that account, the wife

deposited all checks received from her father to the account.
     The husband received an inheritance during the marriage.

The wife testified that they deposited the money, approximately

$15,000, in a joint Merrill Lynch Ready Assets account and spent



                               - 2 -
it before opening the A.G. Edwards account.   Throughout the

marriage, the wife managed the family’s finances.

     For this appeal, we need not decide whether the gifts were

to the wife alone.   Assuming that they were gifts to her alone,

she failed to show that the account, which she claims as separate

property, was established with funds received from her father.

The gifts from her father were the only source she had of

separate property.   However, the funds used to establish the

account did not necessarily come from those gifts.

     We review the evidence and all reasonable inferences in the

light most favorable to the prevailing party below, the husband

in this instance.    See Alphin v. Alphin, 15 Va. App. 395, 399,

424 S.E.2d 572, 574 (1992).   When the wife opened the account,

she transferred $20,000 by making two separate deposits of $5,000

and $15,000.   The initial deposits do not correlate with the

receipt of gifts when comparing the receipt of cash gifts with

the brokerage statement.   The wife received only one check for

$5,000 around the time she opened the account.   That sum alone

could be considered separate property.   Though she had received

more than $20,000 worth of gifts by the time she opened the

account, all earlier funds had been deposited in joint marital

accounts and would have become marital property.     See Code

§ 20-107.3(3)(d).    She received $15,000 in the eighteen months

after she established the brokerage account, but the only source

for the major part of the initial deposit was funds that were

marital property.    Checks received before the brokerage account



                                - 3 -
was opened show the checks were deposited in a checking account

according to her own notations on the checks.

     Property acquired during a marriage is presumed to be

marital property.     See Code § 20-107.3.   The party claiming a

gift as separate property has the burden of producing credible

evidence of the donor’s intent to rebut the marital property

presumption.   See Stainback v. Stainback, 11 Va. App. 13, 17-18,

396 S.E.2d 686, 689 (1990).    The evidence the wife presented does

not establish as a matter of law that she established the account

using separate property alone.    The gifts from her father could

have been the source, but it is more likely that the initial

deposit consisted of marital funds.

     The wife claims that she has linked the gifts from her

father to the brokerage account by showing that all marital funds

were expended and no funds remained that could have been the

source except her father’s gifts.    Her proof is not so exact; it

is subject to interpretation and evaluation.     The trial court had

to interpret and evaluate the testimony and the supporting

documents.   Much of the wife’s evidence consisted of her

explanations and recollections of the financial transactions

during the marriage.    However, she did not support her testimony

with the kind of precise data that financial transactions

routinely generate.    The trial judge must determine the weight

and value of her evidence, see Booth v. Booth, 7 Va. App. 22, 28,
371 S.E.2d 509, 573 (1988), and on appeal we will not reverse

that determination unless plainly wrong or without evidence to



                                 - 4 -
support it.    See Matthews v. Matthews, 26 Va. App. 638, 644, 496

S.E.2d 126, 128 (1998) (citations omitted).     The evidence was in

conflict, there is evidence to support the trial court’s finding,

and we cannot change it on appeal.      See Willis v. Magette, 254

Va. 198, 491 S.E.2d 735 (1997).   The wife failed to prove that

the account consisted of funds that were her separate property

alone.

     Both parties complain that the trial court allocated them

too small a portion of the A.G. Edwards account.     The standard of

review of the trial court's equitable distribution is well

established.   "Unless it appears from the record that the trial

judge has abused his discretion, that he has not considered or

has misapplied one of the statutory mandates, or that the

evidence fails to support the findings of fact underlying his

resolution of the conflict in the equities, the equitable

distribution award will not be reversed on appeal."      Blank v.

Blank, 10 Va. App. 1, 9, 389 S.E.2d 723, 727 (1990).     We find no

abuse of discretion in the trial court's method of dividing the

account.   Accordingly, we affirm.
                                                            Affirmed.




                                - 5 -